An gnpub|ished order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

t  @     l     )z~:/@o*vzi

_ IN T‘H‘E SUTREME COURT OF THE STATE OF NEVA`DA

ANNA NoEL, AN INDIVIDUAL, No. 61293
Appellant,

VS. ~

CIRCUS CIRCUS oAslNos, INC., A Fl L E D
NEVADA CoRPoRATIoN, l l
Respondent.

 

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, this appeal is *
hereby dismissed. The parties shall bear their own costs and attorney l
fees. NRAP 42(b). l l l l
It is so ()RDERED._

CLERK oF THE SUPREME CoURT l
TRACIE K. LINDEMAN »

'BY:  Q§'M l 

cc: _» Hon. Susan Johnson, District Judge

Larry J.r Cohen, Settlement Judge
Mont E. Tanner

Troy E. Peyton

William T. Martin

Eighth District Court'Clerk

SuPREME CouR'r
or=
NEvAoA

c`LEnK's onoEn